DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/27/2022 has been entered. Claims 1, 6, 9, 12, 15, and 18 were amended. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 01/27/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109711243, translation) in view of Min (WO 2020184763, translation), and further in view of Lee (WO 2020159437, translation).
Regarding claim 1: 
Chen teaches: a liveness test method (FIGS. 2, ¶ [0055] ”FIG. 2 shows a flow diagram of another static three-dimensional human face living body detection method based on deep learning”): comprising:
receiving a color image and a photodiode (PD) image of an object from an image sensor (FIGS. 2, ¶ [0065] “Step 101: A color image is taken by a color camera, and a depth image is captured by a depth camera.”
Note that the current pending application discloses in ¶ [0060] “…The color image includes two-dimensional (2D) information, and the PD image includes three- dimensional (3D) information including depth information.”);
preprocessing the color image and the PD image (¶ [0071]	“Step 1021: When a human face is detected in the color image, the color image is subjected to face cropping and normalization processing to obtain a color face image.” ¶ [0073] “Step 1022: Perform face clipping and normalization on the depth image to obtain a depth face image.” Cropping and normalization are preprocessing steps);
and determining a liveness of the object by inputting a result of preprocessing the color image  and a result of preprocessing the PD image  into a neural network (¶ [0087] “Step 1023: Perform feature extraction on the color face image and the depth face image respectively by using the first convolutional neural network to obtain a first color vector and a first depth vector.” ¶ [0091] “Step 1024: Feature extraction is performed on the color face image and the depth face image respectively by using the second convolutional neural network to obtain a second color vector and a second depth vector”; ¶ [0099] “Step 103: Determine, according to the feature vector corresponding to the face, whether the face is a living body through the pre-trained living body detection classifier.”).
Chen does not specifically teach: the image sensor comprising a pixel formed of a plurality of PDs.
However, in a related field, Min teaches: the image sensor comprising a pixel formed of a plurality of PDs (FIG. 4, ¶ [0065] “The biometric sensor 110 includes a plurality of sensor pixels corresponding to a plurality of pin holes, and each sensor pixel may include one or more photodiodes PD”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Min by including: the image sensor comprising a pixel formed of a plurality of PDs in order to increase the resolution and decrease the noise by using more than one photodiode to capture one pixel. 
Chen in view of Min does specifically teach: and determining a liveness of the object by inputting a result of preprocessing the color image into a first neural network and a result of preprocessing the PD image second into a neural network.
However, in a related field Lee teaches: determining a liveness of the object by inputting a result of preprocessing the color image into a first neural network and a result of preprocessing the PD image second into a neural network (abstract: “…determining, using a first neural network based on the first type facial image, whether the detected face portion comprises a two-dimensional (2D) non-live face representation; and determining, using a second neural network based on the second type facial image, whether the detected face portion comprises a three-dimensional (3D) non-live face representation.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chen and Min to incorporate the teachings of Lee by including: determining a liveness of the object by inputting a result of preprocessing the color image into a first neural network and a result of preprocessing the PD image second into a neural network in order to build an effective face anti-spoofing system using information from both visible and depth channels in an integrated way as disclosed by Lee in ¶ [0006]. 
Regarding claim 11:
Chen in view of Min and Lee teaches the method of claim 1 as applied above. 
Chen further teaches: a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the liveness test method of claim 1 (¶ [0050] “In a fourth aspect, an embodiment of the present invention provides a computer readable storage medium, where a computer program is stored, and when the computer program is executed by a processor, implementing the foregoing first aspect or various possible implementation manners of the first aspect The method described.”).
Regarding claim 12:
Chen teaches a liveness test apparatus, comprising: a memory configured to store a color image and a photodiode (PD) image of an object received from an image sensor and a processor (¶ [0046] “In a third aspect, an embodiment of the present invention provides a static three-dimensional human face living body detecting device based on deep learning, including One or more processors; a storage device for storing one or more programs; ¶ [0065] “Step 101: A color image is taken by a color camera, and a depth image is captured by a depth camera.” Since the color image and the depth image are processed in subsequent steps, it is implied that they must be stored in the memory.
Note that the current pending application discloses in ¶ [0060] “…The color image includes two-dimensional (2D) information, and the PD image includes three- dimensional (3D) information including depth information.”);
the processor configured to preprocess the color image and the PD image (¶ [0071] “Step 1021: When a human face is detected in the color image, the color image is subjected to face cropping and normalization processing to obtain a color face image.” ¶ [0073] “Step 1022: Perform face clipping and normalization on the depth image to obtain a depth face image.” Cropping and normalization are preprocessing steps);
and determine a liveness of the object by inputting a result of preprocessing the color image  and a result of preprocessing the PD image into a neural network (¶ [0087] “Step 1023: Perform feature extraction on the color face image and the depth face image respectively by using the first convolutional neural network to obtain a first color vector and a first depth vector.” ¶ [0091] “Step 1024: Feature extraction is performed on the color face image and the depth face image respectively by using the second convolutional neural network to obtain a second color vector and a second depth vector”; ¶ [0099] “Step 103: Determine, according to the feature vector corresponding to the face, whether the face is a living body through the pre-trained living body detection classifier.”
Chen does not specifically teach: the image sensor comprising a pixel formed of a plurality of PDs.
However, in a related field, Min teaches: the image sensor comprising a pixel formed of a plurality of PDs (FIG. 4, ¶ [0065] “The biometric sensor 110 includes a plurality of sensor pixels corresponding to a plurality of pin holes, and each sensor pixel may include one or more photodiodes PD”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Min by including: the image sensor comprising a pixel formed of a plurality of PDs in order to increase the resolution and decrease the noise by using more than one photodiode to capture one pixel. 
Chen in view of Min does specifically teach: and determining a liveness of the object by inputting a result of preprocessing the color image into a first neural network and a result of preprocessing the PD image second into a neural network.
However, in a related field Lee teaches: determining a liveness of the object by inputting a result of preprocessing the color image into a first neural network and a result of preprocessing the PD image second into a neural network (abstract: “…determining, using a first neural network based on the first type facial image, whether the detected face portion comprises a two-dimensional (2D) non-live face representation; and determining, using a second neural network based on the second type facial image, whether the detected face portion comprises a three-dimensional (3D) non-live face representation.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chen and Min to incorporate the teachings of Lee by including: determining a liveness of the object by inputting a result of preprocessing the color image into a first neural network and a result of preprocessing the PD image second into a neural network in order to build an effective face anti-spoofing system using information from both visible and depth channels in an integrated way as disclosed by Lee in ¶ [0006]. 

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109711243) in view of Min (WO 2020184763) and further in view of Lee (WO 2020159437) and  Parkin et al. (Parkin, Aleksandr, and Oleg Grinchuk. "Recognizing multi-modal face spoofing with face recognition networks." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition Workshops. 2019), hereinafter "Parkin"
Regarding claim 2: 
Chen in view of Min and Lee teaches the method of claim 1 as applied above. 
Chen in view of Min and Lee does not teach: wherein the determining comprises: calculating a liveness score based on a first output of the neural network with respect to the color image and a second output of the neural network with respect to the PD image; and determining the liveness of the object to be live in response to the liveness score being greater than or equal to a threshold.
However, in a related field, Parkin teaches: calculating a liveness score based on a first output of the neural network (Parkin: FIG. 2, section 4.1, each neural network in  FIG. 2 outputs a prediction score, fig. 3, examples of fake and real samples with highest standard deviation among predicted liveness cores) with respect to the color image (RGB image) 
and a second output of the neural network with respect to the PD image (Parkin, FIG. 2, depth image is fed to the neural network and outputs a prediction score); 
and determining the liveness of the object to be live in response to the liveness score being greater than or equal to a threshold (Parkin, FIGS. 2, 3 and 4, section 4.1, “we treat three different networks as a single model by simply averaging their prediction scores”; section 5.9, “Figure 4. Examples of fake and real samples from validation subset where predicted liveness score is close to the threshold at FPR=10−4”; also see table 5. ) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Parkin into the teachings of Chen in view of Min and Lee to effectively process each modality separately and aggregating layer features at different levels to increase the cooperation between modality branches of the neural network. (Parkin, Introduction).
Regarding claim 3:
Chen in view of Min, Lee, and Parkin teaches the method of claim 2 as applied above.
Parkin further teaches: wherein the calculating comprises obtaining the liveness score by adding a result of multiplying the first output by a first weight of the color image to a result of multiplying the second output by a second weight of the PD image (Parkin, section 3.1, FIG. 2, “The proposed pipeline is processing each of the three modalities separately using resnet-18 [10] as a backbone, and then performs the re-weighting of features from the last layer of each branch to select the more informative channel features while suppressing the less useful ones.”; “Figure 2. The proposed architecture RGB, IR and Depth streams are processed separately using res1, res2, and res3 blocks from resnet-34 as a backbone. The res3 output features are re-weighted and fused via the squeeze and excitation (SE) blocks and then fed into res4. In addition, branch features from res1, res2, res3 are concatenated and processed by corresponding aggregation blocks, each aggregation block also uses information from the previous one. The resulting features from agg3 are fed into res4 and summed up with the features from the modality branch.” The output of the three neural networks (RGB, Depth, and IR) are weighted to select the more informative channel features and suppress the less useful ones and then combined (fused)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Parkin into the teachings of Chen in view of Min and Parkin to select the more informative channel features while suppressing the less useful ones (section 3.1).
Regarding claim 13: the claim limitations are similar to those of claim 2; therefore, rejected in the same manner as applied above. 
Regarding claim 14: the claim limitations are similar to those of claim 3; therefore, rejected in the same manner as applied above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109711243) in view of Min (WO 2020184763), and further in view of Lee (WO 2020159437), and Zou et al. (PG-Pub. US 20210049391), hereinafter "Zou".
Regarding claim 7:
Chen in view of Min and Lee teaches the method of claim 1 as applied above.
Chen in view of Min and Lee does not teach: wherein the determining comprises: testing a first liveness of the object based on a first output of the neural network with respect to the result of the inputting of the preprocessed color image; determining the liveness of the object to be fake, in response to a result of the testing of the first liveness being fake; and testing a second liveness of the object based on a second output of the neural network with respect to the result of the inputting of the preprocessed PD image, in response to the result of the testing of the first liveness being live.
However, in a related field, Zou teaches: wherein the determining comprises: testing a first liveness of the object based on a first output of the neural network with respect to the result of the inputting of the preprocessed color image (FIG. 6; ¶ [0121] “The electronic device 102 may determine 906 whether face and landmark detection is successful. For example, the electronic device 102 may perform face and/or landmark detection and may determine whether any face(s) and/or landmark(s) are detected. If no face and/or landmark is detected, the electronic device 102 may determine 906 that face and/or landmark detection was unsuccessful, which may end in a non-live face determination 920 (e.g., a determination that no live face is detected)”);
determining the liveness of the object to be fake, in response to a result of the testing of the first liveness being fake (FIG. 6; ¶ [0121] “… If no face and/or landmark is detected, the electronic device 102 may determine 906 that face and/or landmark detection was unsuccessful, which may end in a non-live face determination 920 (e.g., a determination that no live face is detected)”);
and testing a second liveness of the object based on a second output of the neural network with respect to the result of the inputting of the preprocessed PD image, in response to the result of the testing of the first liveness being live (FIG. 6; ¶ [0122] “If face and/or landmark detection is successful, the electronic device 102 may determine 908 one or more landmark depths by mapping one or more landmarks to the depth image…”; ¶ [0123] – ¶ [0127]).

    PNG
    media_image1.png
    363
    697
    media_image1.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zou into the teachings of Chen in view of Min and Lee to process a color image and depth image to determine the liveness of an object in a specific order; testing the landmark in a color image first and only testing the depth image features if the color image is successful in order to sped up the process.

Regarding claim 17: the claim limitations are similar to those of claim 7; therefore, rejected in the same manner as applied above.
Allowable Subject Matter
Claims 4-6 and 8-10, 15-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4: Chen in view of Min, Lee and Parkin teaches the method of claim 3. In addition, Zou teaches in ¶ [0034] “…For example, the range of the smoothness measure (e.g., liveness score) of live faces may vary with the distance between the face and the sensor.” However, the prior art either alone or in combination does not teach, disclose, or suggest calculating the second weight based on a distance between the image sensor and the object in the context of the claim as a whole since this weight is multiplied by the output of the neural network.
Regarding claim 5:  the claim depends from claim 4; therefore, contains an allowable subject matter by virtue of dependency. 
Regarding claims 6: Chen in view of Min, Lee and Parkin teaches the method of claim 3. However, the prior art either alone or in combination does not teach, disclose, or suggest calculating the second weight is based on illuminance information of the image sensor in the context of the claim as a whole since this weight is multiplied by the output of the neural network.
Regarding claims 8-10: Chen in view of Min and Lee teaches the method of claim 1. Moreover, Zou teaches the specific arrangements of claim 7. However, the prior art fails to disclose, teach or suggest the specific arrangements of claims 8-10 in the context of the claims as a whole.
Regarding claims 15: Chen in view of Min, Lee and Parkin teaches the method of claim 14. In addition, Zou teaches in ¶ [0035] “In some configurations, distance-adaptive face size validation may be utilized as an additional or alternative criterion for liveness detection. For example, the size of a real face at different distances has a specific range.” However, the prior art either alone or in combination does not teach, disclose, or suggest calculating the second weight is based on a proportion of a region of the object to the PD image in the context of the claim as a whole since this weight is multiplied by the output of the neural network.
Regarding claim 16:  the claim contains similar limitations to those of claim 6; therefore, contains an allowable subject matter for the same reasons. 
Regarding claims 18-20: Chen in view of Min, and Lee teaches the method of claim 1. Moreover, Zou teaches the specific arrangements of claim 17. However, the prior art fails to disclose, teach or suggest the specific arrangements of claims 18-20 in the context of the claims as a whole.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665